FHLEI

IN THE uNITEl) STATES DIsTRICT CoURT m 1 5 2013

 

 

FoR THE DISTRICT oF MoNTANA C|er_k, q 3 maria mt
BILLINGS DIVIsloN D'S"'Cgi§§i*nl,“§“‘a“a
UNITED sTATEs oF AMERICA, CR 18-27-BLG-sPW
Plaintiff,
oRDER

vs.
DOUGLAS CAMPBELL RALEIGH,

Defendant.

 

 

Upon the United States’ Notice of Appeal (lnterlocutory) (Doc. 60), the trial
currently scheduled for October 22, 2018 is VACATED. This case is STAYED
pending further notice from the Ninth Circuit Court of Appeals. F or purposes of
the Speedy Trial Act, any delay caused by this interlocutory appeal is excluded.

18 U.S.C. § 3l6l(h)(l)(C).

The Clerk of Court is directed to notify the parties of the making of this

Order.

¢/1
Dated this [f§ day of October, 2018.

;LM.AMZZV

SUSAN P. WATTERS
United States District Judge

